Pannell, Presiding Judge.
Appellee brought a complaint against the appellant on a promisory note, designated as Count 1 of her complaint. Count 2 of her complaint is not involved in the present appeal. Her motion for summary judgment as to Count 1 of the complaint was sustained and the defendant appellant appeals to this court, but in its notice of appeal, directs the clerk of the court below not to transmit to this court a considerable portion of the deposition of a witness (the plaintiffs husband who handled the transaction) designating the portions not to be transmitted by page numbers, and which portions were not transmitted to this court. "The appellant has the duty to demonstrate error on appeal and without the entire evidence considered on the motion for summary judgment, we must assume that the evidence authorized the judgment of the trial court. Cason v. Upson County Bd. of Health, 227 Ga. 451, 453 (2) (181 SE2d 487).” Garrett v. Heaton, 131 Ga. App. 155 (205 SE2d 718).

Judgment affirmed.


Eberhardt, P. J., and Webb, J., concur.